Order entered November 4, 2015




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00454-CR

                     WILLIAM THOMAS NICHOLAS JR, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MC15-A0588-L

                                       ORDER
      The Court DENIES appellant’s November 2, 2015 motion to compel.

      Nonetheless, we ORDER the Clerk of the Court to send a copy of the State’s brief to

William Thomas Nicholas, Jr., TDCJ No. 1680033, Clements Unit, 9601 Spur 591, Amarillo,

Texas, 79107-9606.


                                                  /s/   LANA MYERS
                                                        JUSTICE